Title: To Thomas Jefferson from James Madison, 11 October 1784
From: Madison, James
To: Jefferson, Thomas



Dear Sir
N. York. Oct. 11. 1784

My last dated from this place on the 14. ult. informed you of my projected trip to Fort Schuyler. I am this moment arrived so far on my return to Virginia. My past delay requires so much hurry now that I can only drop a few lines for the packet which is to sail on the 15th. inst: The Marquis and myself were overtaken at Albany by Mr. de Marbois on the same errand with ourselves. We reached Fort S. on the 29. and on the next day paid a visit to the Oneida Nation 18 miles distant. The Commissioners did not get up till the Saturday following. We found a small portion only of the Six nations assembled: nor was the number much increased when we quitted the scene of business. Accounts however had come of deputies from more distant tribes being on the way. The Marquis was received by the Indians with equal proofs of attachment as have been shewn him elsewhere in America. This personal attachment with their supposed predilection for his nation, and the  reports propagated among them that the Alliance between F. and U.S. was transient only, led him with the sanction of the Commissioners to deliv[er] a speech to the Indian cheifs coinciding with the object of the Treaty. The answers were very favorable in their general tenor. Copies of both will be sent to Mons. de Vergennes and the M. de Castres by Mr. Marbois and lie within the reach of your curiosity. The originals were so much appropriated to this use during my stay with the Marquis that I had no opportunity of providing copies for you. What the upshot of the Treaty will be is uncertain. The possession of the posts of Niagara &c. by the British is a very inauspicious circumstance. Another is that we are not likely to make a figure otherwise that will impress a high idea of our power or opulence. These obstacles will be rendered much more embarrassing by the instructions to the Commissioners which I am told leave no space for negociation or concession, and will consequently oblige them in case of refusal in the Indians to yield the ultimate hopes of Congress to break up the Treaty. But what will be [the] consequence of such an emergency? Can they grant a peace with out cessions of territory—or if they do must not some other price hereafter purchase them. A Truce has never I believe been introduced with the Savages, nor do I suppose that any provision has been made by Congress for such a contingency. The perseverance of the British in retaining the posts produces various conjectures. Some suppose it is meant to enforce a fulfilment of the Treaty of peace on our part. This interpretation is said to have been thrown out on the other side. Others that it is a salve for the wound given the Savages who are made to believe that the posts will not be given up till good terms shall be granted them by Congress. Others that it is the effect merely of omission in the B. Government to send orders. Others that it is meant to fix the fur trade in the B. channel and it is even said that the Governor of Canada has a personal interest in securing a monopoly of at least the Crop of this season. I am informed by a person just from Mic[hili]mackinac that this will be greater than it has been for several seasons past or perhaps any preceding season, and that no part of it is allowed by the British Commanders to be brought thro’ the U. S. From the same quarter I learn that the posts have been lately well provisioned for the winter, and that reliefs if not reinforcements of the Garrisons will take place. Col: Monroe had passed Oswega when last heard of and was likely to execute his plan. If I have time and opportunity I will write again from Philada. for which I set out immediately; if not, from Richmond. The Marquis proceeded from  Albany to Boston from whence he will go via R. Island to Virga. and be at the Assembly. Thence he returns into the N. States to embark for Europe. I am Yrs. affecly.,

J. Madison Jr.

